Case 4:19-cv-00517-MAC-CAN Document 16 Filed 08/16/21 Page 1 of 1 PageID #: 49




 UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


 LUISA PEREZ, #27192-078                        §
                                                §
 versus                                         §    CIVIL ACTION NO. 4:19-CV-517
                                                §    CRIMINAL ACTION NO. 4:17-CR-101(1)
 UNITED STATES OF AMERICA                       §

                                             ORDER

          The above-entitled and numbered civil action was referred to United States Magistrate

 Judge Christine A. Nowak, who issued a Report and Recommendation (#14) concluding that

 Movant’s construed motion for default judgment (#11) should be denied. Movant did not file

 objections. Having reviewed the Report and Recommendation, the Court concludes that the

 findings and conclusions of the Magistrate Judge are correct, and adopts the same as the findings

 and conclusions of the Court.

          It is therefore ORDERED that Movant’s construed motion for a default judgment (#11)

 is DENIED.


          SIGNED at Beaumont, Texas, this 16th day of August, 2021.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
